DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt request for extension of time and request for reconsideration filed 11/23/2021.
No claim is amended.   
Claims 1-39 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 was entered.


Election/Restrictions
Applicant’s election without traverse of bioink and the formula of polyhedral oligomeric silsesquioxane (POSS) where R is isobutyl in the reply filed on 06/16/2020 was acknowledged in the office action of 07/08/2020.
Applicant identified claims 1-9, 14 and 19-39 as reading on the elected species.  
However, electing the bioink of claim 1 excludes the hydrogel matrix of claim 23, the 3D biomaterial scaffold of claim 28, and the method of forming the 3D biomaterial of claim 32.   Therefore, claims 23, 28 and 32 and the claims dependent therefrom are excluded from the bioink of claim 1.   Thus claims 23-39 are withdrawn.
Thus, claims 10-13, 15-18 and 23-39 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention species, there being no allowable generic or linking claim.   Election was made without traverse in the reply filed on 06/16/2020.
Claims 1-9, 14 and 19-22 are under consideration.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
The arguments: 
Yang generally discloses printing 3D constructs by extruding suspensions of cells in solutions of sodium alginate, collagen, agarose or combinations thereof through 0.26 mm V-type needles.   Therefore, applicant’s position is that the ordinary skilled artisan would only make modification to the bioink of Yang if there is an expectation of success that after the changes, the composition will still be suitable for 3D printing.   Applicant concludes that none of the cited references provide such expectation. 
Response:   Claim 1 is a bioink composition that comprises mixture comprising collagen and polysaccharide, polyhedral oligomeric silsesquioxane (POSS) and solvent for one or more of collagen, polysaccharide or POSS.   The rejection noted that Yang’s bioink does not contain POSS and that Ayandele teaches that Polyhedral oligomeric silsesquioxane (POSS) has been reported to have unique 
The office action failed to point out where in Yang, Kannan, Chawla, Ayandele or Duan is a teaching that the inclusion of POSS in the composition of Yang would provide composition that would be expected to be suitable for 3D printing by one of ordinary skill in the art.   Applicant’s position is based on applicant’s statement that bioink for 3D printing must have suitable viscoelastic and rheological properties in the liquid state to allow for efficient extrusion through nozzle or orifice, yet allow for sufficiently rapid gelation/solidification such that the printed structure is maintained without clogging the nozzle or orifice.     
Response:   Yang is for 3D printing for tissue engineering.   Kannan and Chawla disclose that Polyhedral Oligomeric Silsesquioxane have utility in tissue engineering (see first full paragraph, right column of page 882 of Kannan; and see first and second full paragraphs, left column of page 362, paragraph bridging left and right columns of page 362, and first full paragraph, right column, page 362 of Chawla).   Polyhedral oligomeric silsesquioxane (POSS) has been reported to have unique capability to reinforce polymers (see the whole document of Ayandele, with emphasis on the abstract, introduction 
The observation in some secondary references that the solid materials such as POSS have enhanced mechanical properties relative to similar materials that do not include POSS is irrelevant to the obviousness of the claimed invention for two reasons: i) the materials used with POSS in the secondary references are different from those of Yang and also that each of the secondary references is directed to entirely different class of polymers having different physical and chemical characteristics such as polyesters of Chawla and Kannan, thermoplastic and thermoset polymers of Ayandele and silica aerogels of Duan; the secondary references do not disclose or suggest that polyesters, thermoplastic and thermoset polymers and silica aerogels are equivalent to the collagen and polysaccharides disclosed in Yang; that the skilled artisan would expect the POSS to interact with collagen and polysaccharides in the same way as POSS interacts with polyesters, thermoplastic and thermoset polymers and silica aerogels such that applicant argues that the cited references cannot and do not provide motivation to combine the collagen and polysaccharide compositions of Yang with POSS for use in the composition of Yang with reasonable expectation of success.   ii) None of the references suggest that there is correlation between the mechanical properties of a solid state material and gelation properties of stating fluid.   One of ordinary skill in the art would appreciate that there is a difference between gelling kinetic of bioink and mechanical strength/stiffness/structural reinforcement of the resulting hydrogel.   Mechanical strength would be understood to refer properties such as tensile strength and structural reinforcement would be understood to refer to the ability of the structure to hold its 
Response: i) With regards to different polymeric materials used with POSS in the secondary references, the rejection was not about the secondary references anticipating the claimed bioink composition.   The rejection is under 35 USC 103 relying on Yang’s teaching of bioink composition for tissue engineering and applying the secondary references that POSS has utility in tissue engineering having the capability of reinforcing polymers.   There is therefore a motivation to add the POSS to the bioink composition of Yang with reasonable expectation that the resulting modified bioink composition would predictably be 3D printed for tissue engineering.   There is no teaching in the secondary references that POSS has negative effect on 3D printing and/or on tissue engineering.   There is also no evidence and applicant has not provided factual evidence that POSS interacts negatively with collagen and polysaccharides.   The motivation provided by the secondary references is that POSS has utility in tissue engineering and reinforces polymer such that the addition of POSS in the composition of Yang would predictably yield a composition that has the same purpose for tissue engineering.   The office action did not say that polyesters, thermoplastic and thermoset polymers and silica aerogels are equivalent to the collagen and polysaccharides disclosed in Yang.   The rejection did not say that polyesters, thermoplastic and thermoset polymers and silica aerogels are equivalent to the collagen and polysaccharides disclosed in Yang.   The office action did not also say that polyesters, thermoplastic and thermoset polymers and silica aerogels can be used in place of collagen and polysaccharides disclosed in 
Applicant citing the abstract and section 2.3 “3D bioprinting,” argues that Yang is specifically directed to bioinks for 3D printing via extrusion through a 0.26 mm V-type needle using a 3D-Bioplotter system (Regenovo, Zhejiang, China) and that the office action broadly interpreted Yang as having to do with tissue engineering.    
Response
In the last full paragraph of page 13  of the response filed 11/23/2021, applicant argues that the fact that POSS has utility in tissues engineering does not provide an expectation that POSS can be used in bioinks for 3D printing because the ordinary skilled artisan recognizes that extrudability and gelation/solidification may have competing properties in that a bioink in the liquid state that extrudes well may not be able to gel/solidify sufficiently to maintain the printed structure.   Applicant further states that a bioink that has fast gelation/solidification kinetics may be unsuitable for extrusion because it may solidify too quickly and clog the nozzle and/or be too viscous to extrude at an efficient rate.   Citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007), applicant argues that the cited references do not provide “requisite” expectation and a simple showing that the invention were known in the art is insufficient for providing reasonable expectation of success.
Response: The examiner disagrees with applicant that KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007) bars the combination of two products known to be useful for the same purpose to form another product that would be reasonably expected to be useful for the same purpose.   Rather, the decision in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007) noted that the combination of familiar elements according to known methods is likely obvious when it does no more than yield predictable results.   In the instant case, the combination of POSS, which is known to be useful in tissue engineering, with the composition of Yang known to have utility in tissue engineering, would yield a product that would predictably have utility in tissue engineering.   While applicant argues that addition of POSS to the composition of Yang would be unsuitable for extrusion because it may solidify too quickly and clog the nozzle and/or be too viscous to extrude at an efficient rate, applicant has not factually shown that POSS produces composition that solidifies quickly and clogs nozzle and/or produces a composition that is too viscous to extrude.    Attorney’s/Counsel’s arguments cannot take the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).   The cited references provide reasonably expectation that addition of POSS to the composition of Yang would predictably yield composition that would be expected to have utility in tissue engineering.   The instant claims are not directed transition from solution to gel and does not recite gelling kinetics of transition from solution to gel.
In the first paragraph of page 14 of the remarks filed 11/23/2021, applicant argues that Yang recognizes that finding bioinks that have controllable gelation characteristics has been a challenge in 3D bioprinting.   Applicant thus concludes that any material known for use in tissue engineering cannot be suitable for 3D printing.   Applicant further argues that the office action has not pointed to section of Yang, Kannan, Chawla, Ayandele or Duan that suggests that POSS would provide a benefit or at least not impair extrudability and gelation of a 3D bioink.     
Response
In the second full paragraph on page 14 of the remarks filed 11/23/2021, applicant defends statement at page 6 of the last office action of 05/27/2021 regarding applicant attacking individual references when multiple references were relied upon for the rejection.
Response: The examiner does not have response to the above statement other than to reiterate that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the third full paragraph of page 14 of the remarks filed 11/23/2021, the cited references do not disclose or suggest the bioink composition of claim 1.
Response: The examiner disagrees.   Yang discloses bioink composition comprising collagen, polysaccharide and solvent.   Kannan, Chawla, Ayandele and Duan were relied upon for teaching that POSS has utility in tissue engineering just as the bi oink composition of Yang has utility in tissue engineering.   Therefore, addition of POSS of Kannan, Chawla, Ayandele and Duan to the bioink composition of Yang would predictably yield a composition that would predictably have utility in tissue engineering.
In the paragraph bridging pages 14 and 15 of the remarks filed 11/23/2021, applicant admits that bioprinting is a type of tissue engineering.   Applicant also states that bioinks must be able to be extruded through a 3D printing apparatus, be able to cure rapidly into a stable structure and compatible with biological materials.
Response
In the first full paragraph of page 15 of the remarks filed 11/23/2021, applicant continues to argue about gelling kinetics of bioink as was argued on pages 12 and 13 of the same response.   Applicant further argues that while POSS can have an effect on the mechanical strength “i.e., TSB-POSS,” such effect is not necessarily the result when hydrogel includes a POSS “i.e., PEG-POSS.”   The argument also is that paragraph [0071] of the instant specification teaches that “inclusion of PEG-POSS in the hydrogel significantly improved the gelling kinetics of the hydrogel, without affecting the resulting gel stiffness.”
Response: The instant claims are not directed transition from solution to gel and does not recite gelling kinetics of transition from solution to gel.   The claimed bioink in claim 1 does not include polyethylene glycol (PEG) and trisilanolisobutyl (TSB) or PEG-POSS.   Applicant appears to be arguing for limitations that are not in the claims.   Limitations from the specification cannot be imported into the claims.
In second full paragraph of page 15 of the remarks filed 11/23/2021, applicant argues that Yang does not disclose or suggest the use of POSS in its bioink.   
Response:   The examiner agrees that Yang’s bioink composition does not contain POSS.   This is the reason for rejecting the claims under 35 USC 103 using secondary references to remedy the lack of POSS in the Yang bioink.
In the paragraph bridging pages 15 and 16 of the remarks filed 11/23/2021, applicant argues that Chawla does not and cannot provide motivation to include POSS into the bioink of Yang because there is no expectation of a benefit to do so and there is also no expectation that the bioink of Yang would be extrudable and have the ability to gel after the addition of POSS in the bioink of Yang.
Response: Applicant has not demonstrated that the addition of POSS in the bioink of Yang renders Yang’s bioink not extrudable and incapable of forming a gel.   Claim 1 does not say that the POSS and collagen are related as POSS-Collagen.   The comprising language of the claim is open and does not exclude other polymers from the bioink composition of claim 1.   The examiner agrees with the applicant that Chawla teaches use of POSS in combination with poly(caprolactone-urea)urethane (PCL) in tissue engineering for scaffolds for dermal replacement.   However, applicant acknowledges Chawla is used in tissue engineering for scaffolds for dermal replacement and Chawla was appropriately relied upon for teaching that POSS containing composition is used for tissue engineering.   The expectation of success is that the POSS containing composition of Chawla and the bioink composition of Yang are each used in tissue engineering such that combining the POSS of Chawla and the bioink composition of Yang would be predictably be effectively used in tissue engineering.   The motivation comes from the compositions having been individually taught in the art such that the combination would result in a composition for use for the same very purpose.   In this case, tissue engineering.   See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In the first full paragraph of page 16 of the remarks filed 11/23/2021, applicant argues that Ayandele does not and cannot provide motivation to include POSS into the bioink of Yang because there is no expectation of a benefit to do so and there is also no expectation that the bioink of Yang would be extrudable and have the ability to gel after the addition of POSS in the bioink of Yang.   Like Chawla, Ayandele does not disclose or suggest use of POSS with a hydrogel, extrusion of a POSS-containing mixture or effect of POSS on gelling kinetics .The argument in this section is the same/very similar to argument for Chawla.   Therefore, the response will also be similar.
Response: The examiner agrees that incorporates POSS nanoparticles into both thermoplastic and thermoset matrices to provide excellent reinforcement and to increase the strength, modulus and rigidity of the polymer material.   The claims have not excluded thermoplastic polymers or thermoset polymers.   Ayandele was relied upon for teaching that POSS Polyhedral oligomeric silsesquioxane (POSS) has been reported to have unique capability to reinforce polymers (see the whole document of Ayandele, with emphasis on the abstract, introduction in section 1, section 5).   Therefore, the motivation for relying on Ayandele is that POSS have unique capability to reinforce polymers such that adding POSS to the bioink of Yang would predictably produce reinforced polymer in the bioink.
In the paragraph bridging pages 16 and 17 of the remarks filed 11/23/2021, applicant argues that Duan does not and cannot provide motivation to include POSS into the bioink of Yang because there is no expectation of a benefit to do so and there is also no expectation that the bioink of Yang would be extrudable and have the ability to gel after the addition of POSS in the bioink of Yang.   Duan teaches reinforcing silica aerogels.   Mechanical properties of a material are distinct from the gelation properties of an extrudable solution.   Duan does not disclose or suggest the use of POSS with hydrogel, extrusion of a POSS-containing mixture, effect of POSS on gelling kinetics.
Response: The claims ae not directed to mechanical properties of gels or hydrogels or aerogels.   The claims are not directed to method for extruding POSS, changing or effective gelation or process of going from solution to gel or method for extruding POSS.   The claimed composition does not exclude aerogels.   Applicant has not demonstrated that adding POSS to the bioink of Yang is deleterious to bioink.  Duan was relied upon for teaching that POSS is used in solvents such as ethanol.    
In the first full paragraph of page 17 of the remarks filed 11/23/2021, applicant argues that Kannan does not disclose or suggest the use of POSS with hydrogel, extrusion of a POSS-
Response: Kannan was not relied upon for teaching hydrogels.   The claims are not directed to gelation or extrusion.   Kannan was relied upon for teaching that POSS has utility in tissue engineering.   The motivation is that POSS and bioink of Yang have been have individually taught in the art such that the combination would result in a composition for use for the same very purpose.   In this case, tissue engineering.   See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   The expectation of success is that the POSS containing composition of Kannan and the bioink composition of Yang are each used in tissue engineering such that combining the POSS of Kannan and the bioink composition of Yang would be predictably be effectively used in tissue engineering.   
In the paragraph bridging pages 17 and 18 of the remarks filed 11/23/2021, applicant concludes that none of Chawla, Ayandele, Kannan, and Duan disclose or suggest the use of POSS with a hydrogel and there is no expectation of success when combined with the hydrogel of Yang.   “There is no suggestion in the secondary references that the POSS component disclosed therein could be successfully incorporated into the hydrogels of Yang without adversely affecting the extrudability and gelation disclosed in Yang to be necessary its intended purpose of providing 3D printing bioinks.”    Each of the secondary references is directed to entirely different class of polymers that have different physical and chemical characteristics from the hydrogel of Yang and thus would be expected to have different modes of interaction.   Because, for example, “the hydrogel of Yang would not be equated with the silica aerogel of Duan, as the hydrogels are organic materials and the silica aerogels are inorganic materials, and, therefore, the POSS (which 
Response:   The bioink composition of Yang has been used for 3D printing for tissue engineering as acknowledged by applicant.    Kannan, Chawla, Ayandele and Duan were not relied upon for providing bioink for 3D printing because the Yang reference teaches bioink composition.   Kannan, Chawla, Ayandele and Duan were relied upon for teaching that POSS has utility in tissue engineering just as the bioink composition of Yang has utility in tissue engineering.   Kannan, Chawla, Ayandele and Duan were not relied upon for suggesting use in hydrogel or use with hydrogel.   The suggestion by Kannan, Chawla, Ayandele and Duan is that POSS has utility in tissue engineering.   The teaching by Chawla that POSS is used in tissue engineering for scaffolds for dermal replacement does not exclude its use in tissue engineering even if that tissue engineering occurs in scaffolds for dermal replacement.   Kannan discloses that Polyhedral Oligomeric Silsesquioxane (POSS) have utility in tissue engineering (see first full paragraph, right column of page 882 of Kannan).   Also, the fact that Ayandele and Duan merely suggesting that POSS nanoparticles have been used in combination with thermoplastic and thermoset polymers does not exclude the fact that Ayandele teaches that Polyhedral oligomeric silsesquioxane (POSS) has been reported to have unique capability to reinforce polymers (see the whole document of Ayandele, with emphasis on the abstract, introduction in section 1, section 5) and Duan teaches the use of POSS as a reinforcement compound.
The motivation is that POSS and bioink of Yang have been have been individually taught in the art such that the combination would result in a composition for use for the same very purpose.   In this case, tissue engineering.   See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 
In the first full paragraph of page 18 of the remarks filed 11/23/2021, applicant argues that Ledin and Leberfinger do not remedy the deficiencies of Yang, Kannan, Chawla, Ayandele and Duan.   That, claim 1 and all the claims dependent on claim 1 are non-obvious over the cited references.
Response:  Ledin was relied upon for teaching that dyes such as fluorescent dyes, peptides and carbohydrates can be grafted onto POSS  such that at the effective date of the invention, one having ordinary skill in the art would have looked to Ledin to conjugate fluorescent dye to the POSS in order to tract the bioink.   LEBERFINGER was relied upon for teaching that scaffold based bioinks comprised of natural hydrogels contain fibrin (2nd full paragraph of page 1941) such that at the effective date of the invention the person of ordinary skill in the art would reasonably expect the bioink product of Yang to contain fibrin.    Ledin and Leberfinger were not relied upon to remedy the deficiencies of Yang, Kannan, Chawla, Ayandele and Duan that applicant would want to remedy.   Therefore, claim 1 and the claims dependent on claim 1 are prima facie obvious over the cited references.
Claim 7: In the third and fourth full paragraphs of page 18 and on page 19 of the remarks filed 11/23/2021, applicant argues that claim 7 is non-obvious over the cited references because claim 7 requires the POSS to be present in amounts of 0.05 to 25.0% by weight based on the total weight of the non-solvent components of the bioink; that the ordinary skilled artisan would not be motivated to include POSS in an amount of 0.05% to 25% by weight of the non-solvent components.   That the instant specification teaches that an amount of less than 0.5 wt% of PIOSS 
     Response: With respect to claim 7 and the wt% of POSS based on the non-solvent components, the artisan at the effective date of the invention would be motivated to use amount of POSS relating to the bioink composition or relative to the non-solvent components that would be effective in tissue engineering.   In a case where the general conditions of a claim are taught, it is not inventive to discover optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).   The secondary references were not relied upon for the polymers taught in those references.   The claims have not excluded other polymers.   With respect to claim 7 and Ledin and Leberfinger, the examiner had not relied upon Ledin and Leberfinger to address claim 7.
The rejections are maintained below for reasons of record.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
No claim is currently amended.   
Claims 1-9 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Collagen-alginate as bioink for three-dimensional (3D) cell printing based cartilage tissue engineering” in Materials Science & Engineering C 83 (Feb 01, 2018) 195-201) in combination with Ayandele et al. (“Polyhedral Oligomeric Silsesquioxane (POSS)-Containing Polymer Nanocomposites” in Nanomaterials 2012, 2, 445-475) and Kannan et al. (Polyhedral Oligomeric Silsesquioxane Nanocomposites: The Next Generation Material for Biomedical Applications” in Accounts of Chemical Research, 2005, 38, 879-884) and Chawla et al. (“A polyhedral oligomeric silsesquioxane-based bilayered dermal scaffold seeded with adipose tissue-derived stem cells: in vitro assessment of biomedical properties” in Journal of surgical Research, 188, (2014) 361-372) and in view of Duan et al. .
Yang teaches collagen-alginate as bioink for tissue engineering (see the whole document, with emphasis on the introduction, section 4).   Kannan and Chawla disclose that Polyhedral Oligomeric Silsesquioxane have utility in tissue engineering (see first full paragraph, right column of page 882 of Kannan; and see first and second full paragraphs, left column of page 362, paragraph bridging left and right columns of page 362, and first full paragraph, right column, page 362 of Chawla).   Polyhedral oligomeric silsesquioxane (POSS) has been reported to have unique capability to reinforce polymers (see the whole document of Ayandele, with emphasis on the abstract, introduction in section 1, section 5).   Duan teaches that Polyhedral Oligomeric Silsesquioxane (POSS) has the capability of modifying and reinforcing the surface of silica aerogels (see the whole document, introduction in section 1).   In Duan, the R attached to Si is isobutyl or phenyl or cyclopentyl (see Figure 1).   In Ayandele, the R attached to Si is alkyl or alkylene or acrylate or hydroxyl or epoxide (see first full paragraph of page 446).    In Chawla, the R on the Si is isobutyl (see D and E of Figure 1 on page 366).    The hydrogel of Yang contains water and at least Duan uses solvents such as ethanol (see the whole document with emphasis on the experimental section)
Thus, for claim 1, the artisan at the time the invention was made would be guided by the teachings of Yang, Kannan, Chawla, Ayandele and Duan to design a bioink that comprises collagen-alginate bioink that comprises Polyhedral oligomeric silsesquioxane (POSS) with the motivation that the bioink composition comprising the collagen-alginate and Polyhedral oligomeric silsesquioxane (POSS) would be effective in tissue engineering.    
For claims 1, 2 and 3
For claim 4, the alginate meets the limitation of polysaccharide and is present at 60 mg/ml (see section 2.2) and the mL volume of the medium renders the solvent in claim 4 prima facie obvious while the 60 mg/mL anticipates the claimed range.
For claim 5, the collagen solution used is 15 mg/mL (section 2.2) rendering the recited range of 1.5-12 mg/mL prima facie obvious; the solution renders the solvent of claim 5 prima facie obvious.
For claim 6, the collagen and the polysaccharide ratio is at 1:4 (w/w) which is a point in the claimed range.
For claim 8 and 9, the POSS where R is isobutyl renders the claims prima facie obvious as one of the values for R in Duan and Chawla is isobutyl.
For claims 7 and 14, the artisan at the effective date of the invention would be motivated to use amount of POSS relating to the bioink composition would be effective in the tissue engineering.   In a case where the general conditions of a claim is taught, it is not inventive to discover optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
  Therefore, the combined teachings of Yang, Kannan, Chawla, Ayandele and Duan render claims 1-9 and 14 prima facie obvious.

Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Collagen-alginate as bionic for three-dimensional (3D) cell printing based cartilage tissue engineering” in Materials Science & Engineering C 83 (Feb 01, 2018) 195-201) in combination with Ayandele et al. (“Polyhedral Oligomeric Silsesquioxane (POSS)-Containing Polymer Nanocomposites” in Nanomaterials 2012, 2, 445-475) and Kannan et al. (Polyhedral Oligomeric Silsesquioxane Nanocomposites: The Next Generation Material for Biomedical Applications” in Accounts of Chemical Duan et al. (“Surface Modification and Reinforcement of silica Aerogels using  of Polyhedral Oligomeric Silsesquioxane” in Langmuir, October 2012, 15632-15371) and further in view of Ledin et al. (“Branched Polyhedral Oligomeric Silsesquioxane Nanoparticles Prepared via Strain-Promoted 1,3-Dipolar Cycloadditions” Langmuir, 2015, no. 31 (29): 8146-8155).
Yang, Kannan, Chawla, Ayandele and Duan has been described above to render claims 1, and 2-9 prima facie obvious.   
However, for claims 19 and 20, Ayandele does not teach that the bioink composition contains drug, dye, growth factor or fibrin.   But, it is known that dyes such as fluorescent dyes, peptides and carbohydrates can be grafted onto POSS (see 3rd full paragraph of page 2 and first full paragraph of page 3 of Ledin).   Therefore, at the effective date of the invention, one having ordinary skill in the art would have looked to Ledin to conjugate fluorescent dye to the POSS in order to tract the bioink. 

Claims 1 and 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Collagen-alginate as bionic for three-dimensional (3D) cell printing based cartilage tissue engineering” in Materials Science & Engineering C 83 (Feb 01, 2018) 195-201) in combination with Ayandele et al. (“Polyhedral Oligomeric Silsesquioxane (POSS)-Containing Polymer Nanocomposites” in Nanomaterials 2012, 2, 445-475) and Kannan et al. (Polyhedral Oligomeric Silsesquioxane Nanocomposites: The Next Generation Material for Biomedical Applications” in Accounts of Chemical Research, 2005, 38, 879-884) and Chawla et al. (“A polyhedral oligomeric silsesquioxane-based bilayered dermal scaffold seeded with adipose tissue-derived stem cells: in vitro assessment of Duan et al. (“Surface Modification and Reinforcement of silica Aerogels using  of Polyhedral Oligomeric Silsesquioxane” in Langmuir, October 2012, 15632-15371) and further in view of LEBERFINGER et al. (“Concise Review: Bioprinting of Stem Cells for Transplantable Tissue Fabrication” in Tissue Engineering and Regenerative Medicine, 2017, 6:1940-1948).
Yang, Kannan, Chawla, Ayandele and Duan has been described above to render claims 1, and 2-9 prima facie obvious.   
Yang does not teach that its bioink contains fibrin in addition to collagen as required by claims 21 and 22.   However, LEBERFINGER teaches that scaffold based bioinks comprised of natural hydrogels contain fibrin (2nd full paragraph of page 1941).   Therefore, at the effective date of the invention the person of ordinary skill in the art would reasonably expect the bioink product of Yang to contain fibrin.  LEBERFINGER is silent on the amount of the fibrin which signals that any amount deemed effective for the bioink would be applicable.    Claim 21 and 22 are rendered prima facie obvious.   
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BLESSING M FUBARA/Primary Examiner, Art Unit 1613